Motion Granted, Appeal Reinstated, and Order filed April 20, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00605-CV
                                  ____________

                    APACHE CORPORATION, Appellant

                                        V.

CASTEX OFFSHORE, INC., CASTEX ENERGY, INC., CASTEX ENERGY
      PARTNERS, L.P., CASTEX ENERGY 2008, LP, AND CASTEX
           ENERGY DEVELOPMENT FUND, LP, Appellees


                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-48580

                           ABATEMENT ORDER

      We abated this appeal on March 11, 2021, due to the bankruptcy petition filed
by appellee Castex Energy Partners, LLC in the United States Bankruptcy Court for
the Southern District of Texas under case number 21-30712, In re: Castex Energy
Partners, LLC, Debtor. Tex. R. App. P. 8.1. A bankruptcy suspends the appeal from
the date when the bankruptcy petition is filed until the appellate court reinstates the
appeal in accordance with federal law. Tex. R. App. P. 8.2.

      On April 9, 2021, appellant filed a motion to reinstate the appeal because the
bankruptcy court had signed an order lifting the automatic stay with respect to this
appeal. The order is attached to the motion to reinstate. Appellees filed a response
stating they do not oppose reinstatement.

      The motion is granted, and the appeal is reinstated.

                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Zimmerer.




                                            2